                                                 Entered on Docket
                                                 August 04, 2021
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA



   1   LARS T. FULLER (No. 141270)
       SAM TAHERIAN (No. 170953)               The following constitutes the order of the Court.
   2   JOYCE K. LAU (No. 267839)               Signed: August 4, 2021

   3   THE FULLER LAW FIRM, P.C.
       60 No. Keeble Avenue
   4   San Jose, California 95126
       Telephone: (408)295-5595
   5   Facsimile: (408) 295-9852                  ______________________________________________
   6   Lars@fullerlawfirm.net                     Stephen L. Johnson
                                                  U.S. Bankruptcy Judge
   7   Attorneys for Debtor
       MORDECHAI KOKA
   8
   9   MEYER LAW GROUP LLP
        A Limited Liability Partnership
  10   BRENT D. MEYER, Cal. Bar No. 266152
       268 Bush Street #3639
  11
       San Francisco, California 94104
  12   Telephone: (415) 765-1588
       Facsimile: (415) 762-5277
  13   Email:      brent@meyerllp.com
  14
       Attorneys for Creditors
  15   DALE GARDNER and
       MELISSA GARDNER
  16
  17                              UNITED STATES BANKRUPTCY COURT
  18                              NORTHERN DISTRICT OF CALIFORNIA
  19                                           SAN JOSE DIVISION
  20
       In re                                               BK Case No.: 20-50469-SLJ
  21
       MORDECHAI KOKA,                                     Chapter 11
  22
  23                                                       ORDER APPROVING EX PARTE
                       Debtor in Possession.               APPLICATION TO EXTEND DEADLINE
  24                                                       TO CONFIRM CHAPTER 11 PLAN
  25                                                       Date:        [NO HEARING HELD]
  26                                                       Time:
                                                           Location:
  27                                                       Judge:       Hon. Stephen L. Johnson
  28


       BK CASE NO. 20-50469-SLJ
                                                     -1-
       ORDER APPROVING EX PARTE APPLICATION TO EXTEND DEADLINE TO CONFIRM CHAPTER 11 PLAN
Case: 20-50469      Doc# 206      Filed: 08/04/21    Entered: 08/04/21 11:31:03        Page 1 of 3
   1          On August 3, 2021, debtor Mordechai Koka (“Debtor”) and creditors Dale Gardner and
   2   Melissa Gardner (the “Gardners”) jointly filed an Ex Parte Application to Extend the Deadline to
   3   Confirm Chapter 11 Plan (the “Application”) [Dkt. No. 204] in the above-captioned matter.
   4          Upon due consideration, and for good cause shown, the Court hereby orders as follows:
   5          (1)      The Application is APPROVED in its entirety.
   6          (2)      Paragraph (1) set forth in the Order After Status Conference and Setting Deadline
   7   [Dkt. No. 112] shall be modified to provide as follows: “The Debtor(s) shall have a plan of
   8   reorganization confirmed by December 5, 2021.”
   9          (3)      The extension of the deadline set forth in Paragraph (2) of this Order is without
  10   prejudice to Debtor, the Gardners, or any other party in interest seeking a further extension of
  11   time to confirm a plan of reorganization.
  12                                       *** END OF ORDER ***
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       BK CASE NO. 20-50469-SLJ
                                                     -2-
       ORDER APPROVING EX PARTE APPLICATION TO EXTEND DEADLINE TO CONFIRM CHAPTER 11 PLAN
Case: 20-50469      Doc# 206      Filed: 08/04/21    Entered: 08/04/21 11:31:03        Page 2 of 3
   1                                      COURT SERVICE LIST
   2
   3   None
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       BK CASE NO. 20-50469-SLJ
                                                    -3-
       ORDER APPROVING EX PARTE APPLICATION TO EXTEND DEADLINE TO CONFIRM CHAPTER 11 PLAN
Case: 20-50469      Doc# 206      Filed: 08/04/21   Entered: 08/04/21 11:31:03         Page 3 of 3
